1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     WILLIAM LEE ENGLAND,                                  Case No. 3:19-cv-00727-APG-WGC
4                                             Plaintiff                    ORDER
5            v.
6     STATE OF NEVADA, et al.,
7                                        Defendants
8
9    I.     DISCUSSION

10          On December 11, 2019, this Court ordered Plaintiff to file a fully complete

11   application to proceed in forma pauperis or pay the full $400 filing fee for a civil action

12   within thirty (30) days from the date of that order. (ECF No. 3 at 2). On December 16,

13   2019, Plaintiff filed a motion for an extension of time to file a fully complete application to

14   proceed in forma pauperis because he had not received his financial certificate or inmate

15   account statement for the past six months from the NDOC yet. (ECF No. 4). Also, set

16   forth in Plaintiff’s motion for extension of time, Plaintiff requests the Court waive the filing

17   fee until the NDOC processes the Plaintiff’s request. Plaintiff is advised the Court is not

18   able to waive the financial certificate and inmate account statement. Under 28 U.S.C. §

19   1915(a)(2) and Local Rule LSR1-2, Plaintiff must complete an application to proceed in

20   forma pauperis and attach both an inmate account statement for the past six months and

21   a properly executed financial certificate. Therefore, the Court will construe Plaintiff’s

22   motion for extension of time only as a motion for extension of time to file his inmate

23   account statement for the past six months and a properly executed financial certificate.

24   The Court grants Plaintiff’s motion for extension of time. (ECF No. 4). Plaintiff shall file

25   a fully complete application to proceed in forma pauperis or pay the full $400 filing fee on

26   or before Friday, February 14, 2020.

27   II.    CONCLUSION

28          For the foregoing reasons, IT IS ORDERED that the motion for extension of time
1    (ECF No. 4) is granted.
2           IT IS FURTHER ORDERED that on or before Friday, February 14, 2020, Plaintiff
3    shall either: (1) file a fully complete application to proceed in forma pauperis, on the
4    correct form with complete financial attachments, including both an inmate account
5    statement for the past six months and a properly executed financial certificate, in
6    compliance with 28 U.S.C. § 1915(a); or (2) pay the full $400 fee for filing a civil action
7    (which includes the $350 filing fee and the $50 administrative fee).
8           IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
9    dismissal of this action may result.
10                  December 18, 2019
            DATED: ____________________
11
12                                            UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -2-
